Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Sequence Compliance
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 because there are sequences in figure 7, for example, that do not contain a SEQ ID NO.  
	A complete response to this office action must correct the defects cited above regarding compliance with the sequence rules and a response to the action on the merits which follows.
	The aforementioned instance of failure to comply is not intended as an exhaustive list of all such potential failures to comply in the instant application.  Applicants are encouraged to thoroughly review the application to ensure that the entire application is in full compliance with all sequence rules.  This requirement will not be held in abeyance.

Drawings
The drawings are objected to because they contain sequences that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2), but each sequence does not contain a SEQ ID NO., as explained in the “Sequence Compliance” section above.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 27-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-50 of U.S. Patent No. 11,091,764 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are directed to an antisense oligonucleotide comprising 10-16 nucleotides of SEQ ID NO: 26, wherein the oligonucleotide is a gapmer and is 10-25 nucleotides in length, comprises at least one nucleotide analogue, and targets PCSK9.  Instant claim 27 requires for the ASO to show less kidney toxicity than an ASO of SEQ ID NO: 1 as determined by a KIM-1 assay, which is an intended outcome rather than recitation of a structural requirement.  
Claim 1 of US ‘764 B2 recites a compound consisting of an antisense oligomer that is 16-22 nucleotides in length and comprises 16 nucleotides that are complementary to SEQ ID NO: 31, wherein the oligomer is a gapmer comprising at least one LNA unit, and wherein the antisense oligomer targets PCSK9.  Instant SEQ ID NO: 26 as recited in instant claim 27 is an oligomer that is a species of the genus recited in claim 1 of US ‘764 B2.  Claim 43 of US ‘764 B2 recites SEQ ID NO: 26 as an antisense oligomer that meets the limitations.
The instant claims are obvious in view of the claims of US ‘764 B2 as follows:
Instant claim:			US’764 B2 claim
Claim 27			Claims 1, 12, 43
Claim 28			Claims 1, 12, 43
Claim 29			Claims 1, 2, 12, 43
Claim 30			Claims 1 and 8-10
Claim 31			Claims 1, 12, and 14
Claim 32			Claims 1, 12, and 13
Claim 33			Claims 1, 12-15, and 19
Claim 34			Claims 1, 12-15, 19, and 20
Claim 35			Claims 1, 12, 27, and 28
Claim 36			Claims 29 and 30
Claim 37			Claims 12, 30, and 45
Claim 38			Claims 12, 30, and 46
Claim 39			Claims 12, 30, and 47
Claim 40			Claims 12, 30, 47, and 48
Claim 42			Claims 12, 30, and 50
Claim 43			Claims 1, 12, 31, and 32
Claim 44			Claims 1, 12, 33, and 34
Claim 45			Claims 1, 12, 35, and 36

Claim 46			Claims 37-41
Claim 47			Claims 37-41

The claims are obvious variations/combinations of each other.  The claims of US ‘764 B2 are as follows (omitting the structures of claim 25):
1. A compound consisting of an antisense oligomer that is 16 to 22 contiguous nucleotides in length, wherein the sequence of the antisense oligomer comprises a contiguous sequence 16 nucleotides in length which is 100% complementary to the sequence of SEQ ID NO: 31, wherein the antisense oligomer is a gapmer comprising at least one LNA unit, and wherein the antisense oligomer targets mRNA encoding PCSK9.
2. The compound of claim 1, wherein the LNA is oxy-LNA, thio-LNA, amino-5 LNA, 5′-methyl-LNA, ENA, cET, cMOE or a combination thereof.
3. The compound of claim 1, wherein the LNA is an stereoisomer in the beta-D configuration or the alpha-L configuration.
4. The compound of claim 1, wherein the antisense oligomer comprises at least one cET unit.
5. The compound of claim 1, wherein the antisense oligomer comprises 2, 3, 4, 5, 6 or 7 LNA units.
6. The compound of claim 5, wherein every LNA unit in the antisense oligomer is a stereoisomer in the same configuration.
7. The compound of claim 5, wherein every LNA unit in the antisense oligomer is a beta-D-oxy LNA unit or every LNA unit in the antisense oligomer is an alpha-L-oxy-LNA unit.
8. The compound of claim 1, wherein the sequence of the antisense oligomer comprises at least one phosphorothioate, phosphorodithioate, or boranophosphate internucleoside linkage.
9. The compound of claim 8, wherein all the internucleoside linkages are phosphorothioate.
10. The compound of claim 8, wherein one or more of the internucleoside linkages comprises a chiral center in the R conformation and/or in the S conformation.
11. The compound of claim 1, wherein the compound and an oligomer of SEQ ID NO:31 can form a duplex with increased thermal stability with respect to a corresponding duplex comprising the corresponding antisense oligomer without LNA.
12. An antisense oligonucleotide conjugate comprising: (i) an antisense oligomer that is 16 to 22 contiguous nucleotides, wherein the sequence of the antisense oligomer comprises a contiguous sequence 16 nucleotides in length which is 100% complementary to the sequence of SEQ ID NO: 31, and wherein the antisense oligomer is a gapmer comprising at least one LNA unit, and (ii) at least one non-nucleotide or non-polynucleotide moiety covalently attached to said antisense oligomer directly or via a linker positioned between the contiguous oligomer sequence and the non-nucleotide or non-polynucleotide moiety, wherein the antisense oligonucleotide conjugate targets mRNA encoding PCSK9.
13. The antisense oligonucleotide conjugate of claim 12, wherein the non-nucleotide or non-polynucleotide moiety is a liver targeting moiety that is attached to the 5′-end or to the 3′-end of the antisense oligomer.
14. The antisense oligonucleotide conjugate of claim 12, wherein the liver targeting moiety is linked to the antisense oligomer via a linker.
15. The antisense oligonucleotide conjugate of claim 12, wherein the liver targeting moiety comprises a carbohydrate conjugate moiety comprising a carbohydrate selected from the group consisting of galactose, lactose, N-acetylgalactosamine (GalNAc), mannose, mannose-6-phosphate, and combinations thereof.
16. The antisense oligonucleotide conjugate of claim 15, wherein the carbohydrate conjugate moiety is not a linear carbohydrate polymer.
17. The antisense oligonucleotide conjugate of claim 15, wherein the carbohydrate conjugate moiety is a carbohydrate group comprising 1, 2, 3, or 4 carbohydrate moieties.
18. The antisense oligonucleotide conjugate of claim 17, wherein the carbohydrate moieties are identical or non-identical.
19. The antisense oligonucleotide conjugate of claim 15, wherein the carbohydrate conjugate moiety comprises at least one asialoglycoprotein receptor targeting conjugate moiety.
20. The antisense oligonucleotide conjugate of claim 19, wherein the asialoglycoprotein receptor targeting conjugate moiety comprises a monovalent, divalent, trivalent, or tetravalent GalNAc cluster.
21. The antisense oligonucleotide conjugate of claim 20, wherein each GalNAc in the GalNAc cluster is attached to a branch point group via a spacer.
22. The antisense oligonucleotide conjugate of claim 21, wherein the branch point group comprises di-lysine.
23. The antisense oligonucleotide conjugate of claim 21, wherein the spacer comprises a PEG spacer.
24. The antisense oligonucleotide conjugate of claim 23, wherein the linker comprises a C6 to C12 amino alkyl group or a biocleavable phosphate nucleotide linker comprising between 1 to 6 nucleotides.
25. The antisense oligonucleotide conjugate of claim 20, wherein the trivalent GalNAc cluster comprises ##STR00019## ##STR00020## ##STR00021## ##STR00022##
26. The antisense oligonucleotide conjugate of claim 12, wherein the non-nucleotide or non-polynucleotide moiety is covalently attached to the antisense oligomer via a covalent bond.
27. A pharmaceutical composition comprising a compound of claim 1 and a pharmaceutically acceptable diluent, carrier, salt, or adjuvant.
28. A pharmaceutical composition comprising an antisense oligonucleotide conjugate of claim 12 and a pharmaceutically acceptable diluent, carrier, salt, or adjuvant.
29. A method of treating a disorder selected from the group consisting of atherosclerosis, hyperlipidemia, hypercholesterolemia, HDL/LDL cholesterol imbalance, coronary artery disease (CAD), or coronary heart disease (CHD) in a subject in need thereof, the method comprising administering comprising administering an effective amount of a compound of claim 1 to the subject.
30. A method of treating a disorder selected from the group consisting of atherosclerosis, hyperlipidemia, hypercholesterolemia, HDL/LDL cholesterol imbalance, coronary artery disease (CAD), or coronary heart disease (CHD) in a subject in need thereof, the method comprising administering comprising administering an effective amount of an antisense oligonucleotide conjugate of claim 12 to the subject.
31. An in vitro method of reducing expression levels and/or activity of PCSK9 in a cell comprising administering an effective amount of a compound claim 1 to the cell.
32. An in vitro method of reducing expression levels and/or activity of PCSK9 in a cell comprising administering an effective amount of an antisense oligonucleotide conjugate of claim 12 to the cell.
33. A method of reducing expression levels and/or activity of PCSK9 in a subject in need thereof comprising administering an effective amount of a compound of claim 1 to the subject.
34. A method of reducing expression levels and/or activity of PCSK9 in a subject in need thereof comprising administering an effective amount of an antisense oligonucleotide conjugate of claim 12 to the subject.
35. A method of reducing cholesterol levels in a subject in need thereof comprising administering to said subject an effective amount of a compound of claim 1.
36. A method of reducing cholesterol levels in a subject in need thereof comprising administering to said subject an effective amount of an antisense oligonucleotide conjugate of claim 12.
37. A method of manufacturing a compound of claim 1, the method comprising chemically synthesizing the compound using sequential solid phase oligonucleotide synthesis.
38. A method of manufacturing an antisense oligonucleotide conjugate of claim 12 comprising covalently attaching at least one non-nucleotide or non-polynucleotide moiety covalently to an antisense oligomer that is 16 to 26 contiguous nucleotides in length directly or via a linker positioned between the antisense oligomer sequence and the non-nucleotide or non-polynucleotide moiety, wherein the sequence of the antisense oligomer comprises a contiguous sequence 16 nucleotides in length which is 100% complementary to the sequence of SEQ ID NO: 31, wherein the antisense oligomer is a gapmer comprising at least one LNA unit, and wherein the antisense oligonucleotide conjugate targets mRNA encoding PCSK9.
39. The method of claim 38, wherein covalently attaching the at least one non-nucleotide or non-polynucleotide moiety to the antisense oligomer comprises: (i) chemically synthesizing the antisense oligomer; and, (ii) adding by chemical synthesis or conjugation the at least one non-nucleotide or non-polynucleotide moiety to the antisense oligonucleotide conjugate.
40. The method of claim 39, wherein adding by chemical synthesis or conjugation the at least one non-nucleotide or non-polynucleotide moiety to the antisense oligonucleotide conjugate comprises: (i) incorporating by chemical synthesis or conjugation at least one non-nucleotide or non-polynucleotide moiety to the antisense oligonucleotide conjugate; (ii) incorporating by chemical synthesis or conjugation at least one linker to the antisense oligonucleotide conjugate; (iii) incorporating by chemical synthesis or conjugation at least one branching point to the antisense oligonucleotide conjugate; (iv) incorporating by chemical synthesis or conjugation at least one spacer to the antisense oligonucleotide conjugate; or, (v) a combination thereof.
41. The method of claim 40, wherein (i) at least one linker is interposed between the antisense oligomer and a branching point (ii) at least one branching point is interposed between a linker and at least one non-nucleotide or non-polynucleotide moiety (iii) at least one, two, or three non-nucleotide or non-polynucleotide moieties are attached to a branching point (iv) at least one PEG spacer is interposed between a non-nucleotide or non-polynucleotide moieties and a branching point; or, (v) any combination thereof.
42. The compound of claim 1, wherein the antisense oligomer is an intermediate in the synthesis of an antisense oligonucleotide conjugate comprising the antisense oligomer.
43. The antisense oligonucleotide conjugate of claim 12, wherein the sequence of the antisense oligomer comprises or consists of SEQ ID NO: 26.
44. The antisense oligonucleotide conjugate of claim 12, wherein the sequence of the antisense oligomer comprises or consists of SEQ ID NO: 2 or SEQ ID NO: 3.
45. The method of claim 30, wherein the dyslipidemia is familial hyperlipidemia (FCHL) or acquired hyperlipidemia.
46. The method of claim 30, wherein the hypercholesterolemia is familiar hypercholesterolemia or statin resistant hypercholesterolemia.
47. The method of claim 30, further comprising the administration of a therapeutic agent selected from the group consisting of a statin, a bile sequestering resin, nicotinic acid, a fibric acid derivative, probucol, neomycin, dextrothyroxine, a plant stanol ester, a cholesterol absorption inhibitor, implitapide, an inhibitor of bile acid transporters, a regulator of hepatic CYP7a, an estrogen replacement therapeutic, and an anti-inflammatory.
48. The method of claim 47, wherein the statin is selected from the group consisting of lovastatin, cerivastatin, pravastatin, atorvastatin, simvastatin, rosuvastatin, and fluvastatin.
49. The method of claim 30, wherein the antisense oligonucleotide conjugate is administered intravenously or subcutaneously.
50. The method of claim 30, wherein the antisense oligonucleotide conjugate is administered as a single dose or as multiple doses.

Claims 27-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 9,879,265 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are directed to an antisense oligonucleotide comprising 10-16 nucleotides of SEQ ID NO: 26, wherein the oligonucleotide is a gapmer and is 10-25 nucleotides in length, comprises at least one nucleotide analogue, and targets PCSK9.  Instant claim 27 requires for the ASO to show less kidney toxicity than an ASO of SEQ ID NO: 1 as determined by a KIM-1 assay, which is an intended outcome rather than recitation of a structural requirement.  
The claims of US ‘265 are directed to an antisense oligonucleotide conjugate comprising an antisense oligomer 16 nucleotides that is 100% complementary to the same sequence, SEQ ID NO: 31.  The instant oligomer meets these limitations and is a species of the US ‘265 genus.  Furthermore, the comprising language of US ‘265 is open language.  Both claim sets are directed to the same types of modifications and methods of treating diseases, wherein the diseases of US ‘265 are species of the instant genus and therefore anticipate the instant genus. The instant claim limitations are variations of the claims of US ‘265 that are disclosed in the specification of US’058 and could have therefore been recited within the same claim scope.

Claims 27-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,443,058 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are directed to an antisense oligonucleotide comprising 10-16 nucleotides of SEQ ID NO: 26, wherein the oligonucleotide is a gapmer and is 10-25 nucleotides in length, comprises at least one nucleotide analogue, and targets PCSK9.  Instant claim 27 requires for the ASO to show less kidney toxicity than an ASO of SEQ ID NO: 1 as determined by a KIM-1 assay, which is an intended outcome rather than recitation of a structural requirement.  
The claims of US ‘058 are directed to a compound consisting of 16 nucleotides that is 100% complementary to SEQ ID NO: 31.  The instant oligomer meets these limitations and is a species of the US ‘158 genus.  Both claim sets are directed to the same types of modifications and methods of treating diseases, wherein the diseases of US ‘058 are species of the instant genus and therefore anticipate the instant genus.  The instant claim limitations are variations of the claims of US ‘058 that are disclosed in the specification of US’058 and could have therefore been recited within the same claim scope.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy Hudson Bowman whose telephone number is (571)272-0755. The examiner can normally be reached M-F 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY H BOWMAN/Primary Examiner, Art Unit 1635